NUMBER 13-21-00235-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                              IN RE PETER MICHAEL BUFFA


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                Before Justices Longoria, Hinojosa, and Tijerina
                  Memorandum Opinion by Justice Hinojosa1

        Relator Peter Michael Buffa has filed a petition for writ of mandamus seeking to

compel the trial court to vacate an “Order Clarifying and Granting Judgment” on grounds

that the trial court lacked plenary power and the underlying case had been nonsuited.

        Mandamus is an extraordinary and discretionary remedy. See In re Allstate Indem.

Co., 622 S.W.3d 870, 883 (Tex. 2021) (orig. proceeding); In re Prudential Ins. Co. of Am.,


        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so,” but “[w]hen granting relief, the court must hand down an opinion as in any other case”);
id. R. 47.4 (distinguishing opinions and memorandum opinions).
148 S.W.3d 124, 138 (Tex. 2004) (orig. proceeding). The relator must show that (1) the

trial court abused its discretion, and (2) the relator lacks an adequate remedy on appeal.

In re USAA Gen. Indem. Co., 624 S.W.3d 782, 787 (Tex. 2021) (orig. proceeding); In re

Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding). The relator bears the burden of proving both

requirements. In re H.E.B. Grocery Co., 492 S.W.3d 300, 302 (Tex. 2016) (orig.

proceeding) (per curiam); Walker, 827 S.W.2d at 840. A trial court abuses its discretion

when it acts with disregard of guiding rules or principles or when it acts in an arbitrary or

unreasonable manner. In re Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding)

(per curiam). We determine the adequacy of an appellate remedy by balancing the

benefits of mandamus review against the detriments. In re Acad., Ltd., 625 S.W.3d 19,

25 (Tex. 2021) (orig. proceeding); In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014)

(orig. proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148 S.W.3d at 136.

       The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by real party in interest Elisa Silva Buffa, and the applicable law, is of

the opinion that the relator has not met his burden to obtain relief. Accordingly, we deny

the petition for writ of mandamus. Our ruling herein has no impact on any issues that may

be raised in the related appeal that is currently pending in this Court in our appellate cause

number 13-21-00171-CV.

                                                                 LETICIA HINOJOSA
                                                                 Justice


Delivered and filed on the
15th day of September, 2021.

                                              2